
	

113 HRES 139 IH: Honoring the life of the Honorable Larcenia J. Bullard.
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 139
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Ms. Wilson of Florida
			 (for herself, Mr. Hastings of Florida,
			 Ms. Brown of Florida,
			 Mr. Miller of Florida,
			 Mr. Ross, Mr. Deutch, Ms.
			 Frankel of Florida, Mr. Webster of
			 Florida, Mr. Bilirakis,
			 Mr. Crenshaw,
			 Ms. Ros-Lehtinen,
			 Mr. Posey,
			 Ms. Castor of Florida, and
			 Mr. Diaz-Balart) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring the life of the Honorable Larcenia
		  J. Bullard.
	
	
		Whereas former Florida State Senator Larcenia J. Bullard
			 passed away on March 16, 2013;
		Whereas Senator Bullard served in the Florida House of
			 Representatives from 1992 to 2000 and in the Florida Senate from 2002 to
			 2012;
		Whereas Senator Bullard made history by becoming the first
			 woman to represent the 118th District in the Florida House of
			 Representatives;
		Whereas Senator Bullard was a strong advocate for her
			 constituents, representing the families of South Florida with passion and
			 integrity, standing up for the issues that she believed in and offering
			 inspiration to many;
		Whereas Senator Bullard’s legislative accomplishments
			 include the passage of the Good Samaritan Act, which strengthened protections
			 for people who give reasonable assistance to others during an emergency, the
			 State Facilities/Emergency Shelters Act, which authorized usage of additional
			 State facilities as emergency shelters, and the Official State Pie Act, which
			 designated the Key Lime Pie as the official pie of the State of Florida;
		Whereas Senator Bullard worked like a Trojan to help
			 rebuild South Miami-Dade County following Hurricane Andrew;
		Whereas Senator Bullard made public service a tradition in
			 her family;
		Whereas it is of historical significance that Senator
			 Bullard’s husband, Edward, succeeded her in the House in 2000, and their son,
			 Dwight, succeeded his father in the House in 2008 and his mother in the Senate
			 in 2012; and
		Whereas Senator Bullard is survived by her husband and
			 former State Representative Edward Bullard, son State Senator Dwight Bullard,
			 son Vincent Brooker, daughter Edwina Bullard Simms, and grandchildren Myles
			 Brooker, Vinicia Brooker, Mylicia Brooker, and Gavin Ethan Simms: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)mourns the loss of Senator, mother, wife,
			 and friend Larcenia J. Bullard;
			(2)sends its deepest
			 condolences and sympathies to the Bullard family;
			(3)pays tribute to
			 Senator Bullard’s life and legacy; and
			(4)commends the
			 Bullard family for their service to the South Florida community and the Nation.
			
